department of the treasury internal_revenue_service washington d c number release date date cc pa cbs rcgrosenick gl-114973-01 uil memorandum for george w bezold attorney associate area_counsel milwaukee cc sb mil from subject joseph w clark senior technician reviewer branch cbs payment of interest on overpayments of offers in compromise this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether interest is payable to a taxpayer who following acceptance of an offer_in_compromise remits more than the amount reflected in the offer but less than the actual tax_liability conclusion under the circumstances described we agree that the taxpayer is not entitled to interest facts your memorandum posits three scenarios in which a taxpayer submits an offer_in_compromise oic for dollar_figure you ask under each scenario whether the taxpayer is entitled to be paid interest scenario the taxpayer pays dollar_figure in cash and dollar_figure obtained through a loan scenario the taxpayer pays dollar_figure the service also offsets the taxpayer’s income_tax refund in both the year of acceptance and erroneously the following year gl-114973-01 scenario the taxpayer pays dollar_figure in december then mistakenly pays an additional dollar_figure the following july it is assumed for the purpose of each scenario that the taxpayer’s liability has not been fully satisfied because the taxpayer has not fulfilled all of the terms and conditions of the oic at the time the extra payment was made it also is assumed that the service fails to timely repay the taxpayer within days of the claim you conclude under each scenario that the taxpayer is not entitled to interest under the first scenario you conclude that the additional dollar_figure submitted by the taxpayer is a deposit under all scenarios you conclude that the taxpayer’s payment of more than the amount provided in the oic is not an overpayment because the amount submitted is less than the amount of the taxpayer’s liability therefore there is no requirement under sec_6611 that interest be paid to the taxpayer law and analysis sec_6611 provides that the service will pay interest on any overpayment of a tax overpayment is not defined in the code but is treated by the courts as any payment of a tax in excess of what is rightfully due 494_us_596 n the common sense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all 332_us_524 there can be no overpayment_of_tax until the entire tax_liability has been satisfied sec_301_6611-1 since compromise of a tax_liability pursuant to an oic under sec_7122 will always be for less than the total_tax liability the service has no authority to pay interest on monies paid relative to an oic in the absence of express congressional consent to an award of interest the united_states is immune from an interest award 446_us_253 in the absence of specific provision by contract or statute or express consent by congress interest does not run on a claim against item d of form_656 offer_in_compromise provides i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer in the situations described the taxpayer has not fulfilled this condition sec_6611 provides that if the service refunds an overpayment within days of the taxpayer’s filing a claim for credit or refund no interest will be paid under sec_6401 the word overpayment includes certain payments and credits but that section does not provide an exclusive list gl-114973-01 the united_states unlike the return of the funds actually collected from a person the payment of interest will result in the net depletion of treasury funds congress has only authorized the use of appropriated funds for the payment of interest in specific situations such as where there is an overpayment entitling a taxpayer to a refund under the internal_revenue_code see eg sec_6611 these specific grants of authority indicate that the service does not have any general authority to pay interest in cases not covered by the specific grants see eg 180_f2d_410 no additional interest on replacement refund check because right to recover interest from government must come from contract or congressional enactment in the absence of specific congressional authorization interest cannot be provided to a party when funds are returned to such party in 285_f2d_451 ct_cl the taxpayer submitted funds along with an offer_in_compromise to the service these funds were deposited in a special account for amounts received other than by collection such as by compromise after several months the service rejected the offer and returned the taxpayer’s money without interest the service later assessed the taxpayer and the taxpayer sued to recover the purported difference between the amount submitted with his offer plus accrued interest and the amount of the assessment discussing the taxpayer’s demand for interest the court found no provision of law that would authorize the service to pay the court held that the taxpayer’s remittance did not constitute an overpayment relying on several case sec_4 in which payments made prior to tax assessments were treated as deposits not subject_to interest upon their return the court concluded that because the amount held by the government did not exceed the taxpayer’s liability and because the taxpayer could have requested a return of the amounts held at any time there was no overpayment and no authority to award interest see also eg sec_1311 correction of certain errors by adjustment treated as an overpayment but specifically excluding compromises under sec_7122 similarly under the scenarios described above the amounts received in excess of what the taxpayer proposed as the compromise amount do not constitute overpayments under sec_301_7122-1t g any sum submitted with a proposed oic or during the pendency of an oic is considered a deposit if the 323_us_658 97_fsupp_993 130_f2d_537 3d cir as a general_rule the gross amount of all taxes and revenues received under the provisions of the internal_revenue_code and collections of whatever nature received or collected pursuant to the authority of any internal revenue law are paid daily into the treasury of the united_states as internal revenue collections sec_7809 as one exception to the general_rule sums offered in compromise are gl-114973-01 oic is withdrawn unprocessable or rejected the regulation provides that any amounts submitted will be returned to the taxpayer without interest absent statutory authority sovereign immunity prevents an award of interest 478_us_310 the service has no statutory authority to award interest unless there is an overpayment sec_6611 to the extent that the amount received by the service does not exceed the taxpayer’s liability there is no overpayment under the three scenarios described above the taxpayer is not entitled to interest on the amounts received by the service in excess of the compromised tax_liability case development hazards and other considerations the foregoing analysis assumes that the taxpayer has not fully satisfied his tax_liability at the time the service receives and holds the excess funds if however the service has adjusted the taxpayer’s account balance so that the monies received on account of the oic fully satisfied the taxpayer’s liability any funds held by the service would be considered an overpayment under sec_6611 and subject_to the 45-day repayment rule under sec_6611 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views if you have any questions please contact richard charles grosenick pincite deposited in a deposit fund account once the offer is accepted the amount is withdrawn from the deposit account and deposited in the treasury as internal revenue collections sec_7809 as part of the contractual conditions signed by the taxpayer on form_656 offer_in_compromise item provides in relevant part i we understand that the irs will not pay interest on any amount i we submit with the offer
